Citation Nr: 0014647	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  99-01 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for hearing loss.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder disorder.

5.  Entitlement to an increased disability rating for a 
service-connected left knee disorder, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant; spouse


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Atlanta, Georgia, which denied entitlement to an increased 
disability rating for the veteran's service-connected left 
knee disorder, held that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for a right shoulder disorder, and denied 
entitlement to service connection for a left shoulder 
disorder, right knee disorder, and hearing loss.

The issue of entitlement to an increased disability rating 
for the service-connected left knee disorder is addressed in 
the REMAND portion of this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  No competent evidence indicates that the veteran's 
current right knee disorder, left shoulder disorder, or 
hearing loss were incurred in or are related to his military 
service.

3.  The evidence added to the record since the June 1977 RO 
decision denying service connection for a right shoulder 
disorder includes recent medical records showing 
osteoarthritis of the right shoulder.

4.  No competent evidence indicates that the veteran's 
current right shoulder, including osteoarthritis, was 
incurred in or is related to his military service.


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for a right knee disorder, 
left shoulder disorder, or hearing.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The June 1977 RO decision denying a claim for entitlement 
to service connection for a right shoulder disorder is final.  
38 U.S.C. § 4005 (1976); 38 C.F.R. § 19.153 (1976); currently 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 (1999).

3.  Additional evidence received since the June 1977 RO 
decision is both new and material.  38 U.S.C.A. §§ 5108 (West 
1991); 38 C.F.R. § 3.156(a)  (1999).

4.  The veteran has not presented a well grounded claim for 
entitlement to service connection for a right shoulder 
disorder and, therefore, there is no statutory duty to assist 
the veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a)  (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

a.  Regulatory Background

The veteran is seeking entitlement to service connection for 
a left shoulder disorder, right knee disorder, and hearing 
loss.  He asserts that he currently has these disabilities 
and that they resulted from injuries sustained during active 
service.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C.A. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).

Once well groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§§ 1110, 1131  (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 
(1999).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d)  (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131  (West 1991); 38 C.F.R. § 3.303(d) 
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnosis, competent medical evidence is 
required to satisfy the second element.  Grottveit v. Brown,  
5 Vet. App. 91, 92-93  (1993).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).


b.  Evidence

Service medical records do not include an induction medical 
examination report.  However, a January 1974 induction 
medical history report does not note any physical defects.

An April 1974 audiological report shows that the veteran had 
hearing within normal limits.

An April 1976 medical examination report shows no right knee, 
left shoulder, or hearing defects.  Audiological testing 
showed hearing within normal limits.

A September 1976 separation medical examination report also 
shows no right knee, left shoulder, or hearing defects.  
Audiological testing showed hearing within normal limits.  
Chondromalacia patella was noted.

Subsequent to service, an April 1977 VA examination report 
indicates, as medical history provided by the veteran, that 
he injured both knees in service when struck by a forklift.  
There were minimal right knee complaints.  There was no 
limited movement, lost movement, or discongruity of the knee 
joint.  There was full range of motion and no abnormality of 
the knees.  X-rays of the knees were normal.    Diagnosis was 
"historical blunt trauma to the knees" with no 
abnormalities noted on examination.

VA examination reports from August 1985 and December 1987 
pertain to the left knee only.  No complaints of right knee, 
left shoulder, or hearing problems are shown.

A January 1989 VA examination report includes the veteran's 
history that he injured both knees during the inservice 
forklift accident.  Examination of the right knee was normal.  
Clarke's test was negative.  Range of motion was from 0 to 
140 degrees.  There was no laxity of the cruciate or 
collateral ligaments.  McMurray's test was negative.  
Squatting and heel-toe walking were normal.  No right knee 
disability was diagnosed.

A May 1997 VA examination report reflects complaints of 
bilateral knee and shoulder pain.  Physical examination of 
the right knee revealed no joint laxity, swelling, warmth, 
effusion, or ligamentous laxity.  Range of motion was from 0 
to 105 degrees.  Left shoulder examination was normal, with 
normal range of motion and strength, and no redness, 
effusion, warmth, or crepitus.  Assessment was degenerative 
joint disease of the knees bilaterally.

The claims file contains VA medical records from March 1997 
to April 1999.  They show intermittent treatment for 
bilateral knee and shoulder pain.  X-rays from March 1997 
reveal degenerative joint disease of the right knee.  A June 
1997 outpatient note shows osteoarthritis of the shoulders 
and knees.  A July 1997 note states, as medical history 
provided by the veteran, that he injured both knees in 
service when run over by a forklift.  A July 1997 magnetic 
resonance imaging (MRI) study revealed tiny effusion, 
degenerative changes, and medial meniscus tear of the right 
knee.

A May 1998 VA outpatient record shows that the veteran had 
complaints of decreased hearing and tinnitus in the right ear 
for 1 day.  The left tympanic membrane was normal.  The right 
tympanic membrane could not be visualized due to exudate.  
Assessment was otitis externa, right ear; otitis media could 
not be ruled out.  A June 1998 note states, as history 
provided by the veteran, that he had right ear hearing loss 
and tinnitus since noise exposure in service.

A July 1998 VA audiological examination report shows the 
following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
45
55
LEFT
15
5
10
35
45

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.  
Diagnosis was normal hearing through 2000 hertz, with high-
frequency sensorineural hearing loss with excellent word 
recognition.  An August 1998 note shows that hearing aids 
were issued.

A December 1998 outpatient note reflects that the veteran's 
right knee gave out on him.  A March 1999 VA X-ray report 
reveals mild spurring of the patellae with moderate narrowing 
of the medial compartment of the right knee.  An April 1999 
outpatient appointment note shows that the veteran was seen 
in orthopedics and orthotics with a diagnosis of 
osteoarthritis.

The veteran testified at a personal hearing at the RO in 
February 1999.  During the hearing, he stated that he 
incurred hearing loss in service when an artillery simulator 
went off in a foxhole that he was in.  He also indicated that 
he tore his left shoulder out of the socket during a night 
field maneuvers exercise.  He testified that his right knee 
was injured at the same time as his left knee, when a 
forklift ran over him.  He denied any recent treatment for 
his left shoulder or right knee.  The veteran reiterated 
these contentions at a Travel Board hearing in November 1999.  
He also reported that he now wore braces for both knees and 
walked with a cane.  He asserted that half of his service 
medical records were not of record, the ones showing 
treatment for his right knee.  He stated that he separated 
his left shoulder falling out of a tree during military 
training exercises.

Private chiropractor records from August 1997 to August 1999 
were received in November 1999.  A September 1997 patient 
information form shows that the veteran had neck, back, and 
leg pain.  He indicated that his condition was due to an 
accident at work, and that he had been in an automobile 
accident within the last 5 years.  Remaining records show 
repeated chiropractic manipulation and other physical therapy 
for his neck, back, and knees.


c.  Analysis

The foundation of entitlement to VA disability compensation 
benefits is that a claimant have a current "disability," 
either due to disease or injury.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303  (1999); Caluza, 7 Vet. 
App. at 506.   It is not enough that an injury or disease 
have occurred in service.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (citing Rabideau v. Derwinski, 2 Vet. App. 141 
(1992)).

Here, the Board finds sufficient evidence that the veteran 
currently has right knee, left shoulder, and hearing loss 
disabilities for purposes of a well-grounded claim.  Recent 
VA and private medical records show that he has 
osteoarthritis of the right knee with a medial meniscus tear, 
osteoarthritis of the left shoulder, and some high-frequency 
hearing loss.  This evidence is adequate to fulfill the first 
prong of a well-grounded claim, i.e. that of a current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 
506.

The second requirement for a well grounded claim is evidence 
of an inservice injury or disease.  Id.  Here, the Board 
notes that the service medical records show no complaint of, 
treatment for, or diagnosis of any right knee, left shoulder, 
or hearing loss problems.  The veteran has consistently 
argued that he injured his right knee during a forklift 
accident, separated his left shoulder falling out of a tree, 
and incurred hearing loss from an artillery simulator.  None 
of these alleged injuries are shown in the service medical 
records.  Service medical records include an entry showing 
that the veteran had "chondromalacia patella"; those 
records do not indicate which patella was involved.  However, 
in every instance where the specific knee was mentioned, it 
was the left knee.

Nevertheless, the veteran's lay testimony as to an inservice 
injury is presumed true for purposes of a well grounded 
claim.  King v. Brown, 5 Vet. App. 19  (1993).  However, he 
is not competent to render a medical diagnosis as to the 
nature of any injuries.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (lay persons are not competent to offer medical 
opinions as to etiology or diagnosis).  Thus, he is competent 
to state that he incurred right knee pain during a forklift 
accident, left shoulder pain when falling out of the tree 
during service, and noise exposure due to close proximity to 
an artillery simulator.

In light of the above, the determinative issue for purposes 
of a well grounded claim is whether the claims file contains 
any competent evidence of a relationship, or nexus, between 
the current right knee disorder, left shoulder disorder, and 
hearing loss, and the veteran's service, including to the 
alleged inservice right knee pain, left shoulder pain, and 
noise exposure, respectively.  Epps, 126 F.3d at 1468; 
Caluza, 7 Vet. App. at 506.  This evidence must be medical 
evidence because it involves issues of medical causation and 
etiology.  Grottveit v. Brown,  5 Vet. App. 91, 92-93  
(1993).

After review of the claims file, the Board finds no piece of 
evidence, other than the above-mentioned lay assertions by 
the veteran, suggesting that his current osteoarthritis and 
torn medial meniscus of the right knee was caused by or is 
related  to service, including to any alleged episode of 
right knee trauma and pain.  Similarly, no competent evidence 
relates his left shoulder osteoarthritis to service, 
including to the alleged shoulder pain.  There is no evidence 
suggesting that arthritis was manifested within the first 
postservice year.  Finally, no competent evidence relates his 
current hearing loss to noise exposure in service.  The 
medical records first show complaints of hearing loss in 
1998, more than 20 years after the veteran's service.  Those 
records indicate that the hearing loss was of 1 day duration.  
The recent records note a history of noise exposure in 
service, but that was merely history provided by the veteran, 
not a medical conclusion.  As such, it is not competent 
evidence for purposes of a well grounded claim.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995)  (stating that evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical evidence' 
for purposes of reopening a claim based on new and material 
evidence and a bare transcription of a lay history is not 
transformed into 'competent medical evidence' merely because 
the transcriber happens to be a medical professional) (citing 
Layno v. Brown, 6 Vet. App. 465, 469  (1994)).

d.  Conclusion

In light of the above, the Board must deny the veteran's 
claim as not well grounded.  The claims file contains no 
competent evidence that his current right knee disorder, left 
shoulder disorder, or hearing loss is related to service, 
including to the traumas he alleged occurred in service.  As 
such, his claim is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.303  (1999); Epps, 126 F.3d at 
1468; Caluza, 7 Vet. App. at 506.  Therefore, the Board 
cannot decide it on the merits.  See Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993) (if a claim is not well grounded, the 
Board does not have jurisdiction to adjudicate it).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

II.  New and material evidence

a.  Background

In this case, the record shows that the veteran first sought 
entitlement to service connection for a right shoulder 
disorder in February 1977.  The RO denied that claim in a 
June 1977 rating decision.  The veteran was notified of that 
decision in the same month.  The claims file contains no 
appeal that decision.  As such, the decision is final.  See 
38 U.S.C. § 4005 (1976); 38 C.F.R. § 19.153 (1976); currently 
38 U.S.C.A. § 7104  (West 1991); 38 C.F.R. § 20.302 (1999).

In the current claim on appeal, submitted in April 1997, the 
veteran requested to reopen his previously and finally denied 
claim for service connection for a right shoulder disorder.
b.  Pertinent regulations

Under applicable law, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108 
(West 1991).  "New and material evidence" is defined as 
that "not previously submitted to the agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a)  (1999).

Thus, to reopen a claim that was previously and finally 
disallowed, a two-step analysis must be conducted ("Manio 
test").  Manio v. Derwinski, 1 Vet. App. 140, 145  (1991).  
First, it must be determined whether the additional evidence, 
submitted since the last prior final disallowance, is new and 
material.  Second, if such evidence is determined to be new 
and material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283  (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102  (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The first prong 
of the Manio test, i.e., determining whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, involves two questions:  (1) 
whether the newly presented evidence is "new" and, if so, 
(2) whether it is "material" in the sense of being relevant 
to and probative of the "issue at hand" in the case.  
Manio, 1 Vet. App. at 145.

Historically, a third question was also presented, namely 
whether the additional evidence raised a reasonable 
possibility of changing the previous disallowance of the 
claim.  Evans, 9 Vet. App. at 283; Manio, 1 Vet. App. at 145.  
However, in Hodge v. West, the United States Court of Appeals 
for the Federal Circuit recently held that this third element 
for new and material evidence (i.e. that it raise a 
reasonable possibility of changing the previous disallowance) 
was not a reasonable interpretation of the regulatory 
provisions pertaining to new and material evidence, namely 
38 C.F.R. § 3.156(a).  Hodge v. West, 155 F.3d 1353  (Fed. 
Cir. 1998).  Therefore, there no longer is a requirement that 
the new evidence provide a "reasonable possibility" of 
changing the outcome of the case.

Once new and material evidence has been presented, the Board 
must then determine if a claim is well-grounded before it may 
reopen the claim and evaluate it on the merits.  Winters w. 
West, 12 Vet. App. 203  (1999); Elkins v. West, 12 Vet. App. 
209  (1999).

c.  Evidence

i.  Evidence before the RO in 1977

Service medical records note no right shoulder problems at 
the time of the veteran's entry into service in 1974.  
Similarly, an April 1976 medical examination report indicates 
no right shoulder problems.  Outpatient records show that the 
veteran injured his right shoulder in September 1976.  It was 
incurred while lifting a generator.  Examination revealed 
tenderness of the right arm on movement.  Assessment was a 
pulled muscle.  A follow-up note indicates that examination 
was normal, except for muscle tightness.  Assessment was 
right shoulder and posterior neck sprain.  Another September 
1976 follow-up shows a diagnosis of muscle sprain.  It 
indicates that the trapezius muscle was involved.  It was 
doubtful that the veteran had an acromioclavicular 
separation.  No further right shoulder complaints or 
treatment is shown in the service medical records.  The 
veteran's September 1976 separation medical examination 
report is negative for any right shoulder problems.

Subsequent to service, the April 1977 VA examination report 
shows no complaints referable to the right shoulder, although 
the veteran provided medical history of the inservice injury.  
Physical examination was normal.  X-rays of the right 
shoulder were normal.  Diagnosis was right shoulder injury, 
blunt trauma, historical, with no residual.

ii.  Evidence submitted since 1977

VA examination reports from August 1985, December 1987, and 
January 1989 make no mention of any right shoulder problems.

The May 1997 VA examination report shows that the veteran had 
shoulder pain of recent onset.  Severity was mild to 
moderate, worse on exertion and in the morning.  The right 
shoulder had normal and full range of motion.  The joint was 
grossly normal.  There was no noted redness, warmth, 
effusion, or crepitus.  No right shoulder pathology was 
diagnosed.

VA outpatient records from March 1997 to April 1999, show 
occasional treatment for bilateral shoulder problems.  They 
indicate that the veteran had osteoarthritis of the 
shoulders.  This is confirmed by X-rays from May 1997.

During the veteran's February 1999 RO hearing, he testified 
that he dislocated the right shoulder in service.  He stated 
that the injury had not resolved, involving stiffness, 
soreness, and decreased range of motion.

The private chiropractor records show that the veteran had 
symptoms of right shoulder pain and tension.  He indicated 
that he could not raise his arm above shoulder level.  
Chiropractic treatment was received on his shoulders, as well 
as on his  ankles, knees, back, neck, elbows, and wrists.

During the November 1999 Travel Board hearing, the veteran 
testified that he snapped his right shoulder out of place 
during service while replacing a vehicle engine.  He stated 
that, in attempting to hoist the engine with a chain, his 
right arm got caught in the chain.

c.  Analysis

(i) New and material evidence

As stated above, the veteran is seeking to reopen his claim 
for entitlement to service connection for a right shoulder 
disorder.

Evidence is "new" when it is not of record at the time of 
the last prior disallowance and not merely cumulative of 
other evidence that was then of record.  Evans, 9 Vet. App. 
at 283 (citations omitted).  Initially, the Board finds 
almost all of the additional evidence recently submitted by 
the veteran is "new" in that it was not before the RO at 
the time of its prior final denial.  However, the additional 
evidence must also be "material" to the issue at hand to 
satisfy the Manio test.  In this case, the RO denied the 
veteran's claim for service connection in 1977 because it 
found no evidence of a current right shoulder disorder.  
Therefore, in the present matter, the additional evidence 
will be considered "material," if it is pertinent to the 
issue of current right shoulder pathology.  See 38 C.F.R. § 
3.303  (1999).  To that end, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1991).

After careful review of the record, the Board finds that 
competent evidence of a current right shoulder disorder is of 
record.  The VA medical records show that the veteran now has 
osteoarthritis of the right shoulder.  Therefore, new and 
material evidence has been submitted.


(ii)  Well grounded claim

Since new and material evidence has been presented, the Board 
must determine if the veteran's claim for service connection 
is well-grounded before it may reopen the claim and evaluate 
it on the merits.  Winters w. West, 12 Vet. App. 203  (1999); 
Elkins v. West, 12 Vet. App. 209  (1999).

As stated above, a claim for entitlement to service 
connection is well grounded when there is (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice injury or disease and the 
current disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. 
App. 498, 506  (1995).  In addition, where the determinative 
issue involves medical causation or etiology, or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Id.

In this case, after review of the claims file, the Board 
finds that the claim is not well grounded.

The Board recognizes that the evidence now shows a current 
disability, namely osteoarthritis of the right shoulder.  In 
addition, service medical records show that the veteran 
injured his right shoulder in service in 1976, diagnosed as a 
muscle sprain.  Therefore, the first and second elements of a 
well grounded claim are fulfilled.  Epps, 126 F.3d at 1468; 
Caluza, 7 Vet. App. at 506.

However, a well grounded claim also requires that the veteran 
provide evidence that the current disability is related to 
service.  Id.  This must be medical evidence.  Grottveit v. 
Brown,  5 Vet. App. 91, 92-93  (1993).  In this case, there 
is no competent evidence linking his current osteoarthritis 
to his inservice muscle sprain.  The osteoarthritis was first 
diagnosed in 1997, more than 20 years after he separated from 
service.  The inservice muscle sprain occurred in 1976 and 
was apparently only symptomatic for a little more than a 
week.  He first injured the shoulder on September 15, 1976, 
but did not report any right shoulder problems during his 
separation physical examination on September 29, 1976.

Entitlement to service connection may be granted for a 
chronic disability.  However, that disability must either be 
shown to be chronic in service or there must be evidence of a 
continuity of symptomatology sufficient to show that a 
condition noted in service was a chronic condition.  
38 C.F.R. § 3.303(b)  (1999).  The veteran has asserted that 
his has had chronic right shoulder symptoms ever since his 
1976 injury.  However, there is no medical evidence linking 
these alleged symptoms to his current osteoarthritis.  See 
Savage v. Gober, 10 Vet. App. 488  (1997);  see McManaway v. 
West, 13 Vet. App. 60, 66  (1999)  ("[a] well-grounded 
continuity-of-symptomatology claim generally requires medical 
evidence of a nexus between the continuous symptomatology and 
the current claimed condition.");  Voerth v. West, 13 Vet. 
App. 117, 121  (1999) (Veteran who alleged that his claim was 
well grounded because he had a chronic condition 
"misinterpret[ed] the holding in Savage.  In that case, this 
Court clearly held that 38 C.F.R. § 3.303 [did] not relieve 
the appellant of his burden of providing a medical nexus.  
Rather, a claimant diagnosed with a chronic condition must 
still provide a medical nexus between his current condition 
and the putative continuous symptomatology.").

Without supporting evidence reflecting either a nexus between 
the current right shoulder osteoarthritis and service, 
evidence of chronicity in service, or continuity of 
symptomatology from service, the claim is not plausible. 

d.  Conclusion

The Board concludes that the veteran has not met the initial 
burden of presenting evidence of a well-grounded claim for 
service connection, as imposed by 38 U.S.C.A. § 5107(a)  
(West 1991).  As a result, the Board cannot decide it on the 
merits.  See Boeck v. Brown, 6 Vet. App. 14, 17  (1993) (if a 
claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it); see also Winters w. West, 12 
Vet. App. 203  (1999); Elkins v. West, 12 Vet. App. 209  
(1999).

When the Board addresses in a decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384  (1993).  In this case, the RO denied 
this claim based on a lack of new and material evidence.  The 
Board found new and material evidence, but denied the claim 
for service connection as not well grounded.  The veteran was 
not prejudiced by the Board's decision because the Board 
actually granted the portion of the veteran's claim that was 
denied by the RO, i.e. whether new and material evidence had 
been presented.  This was in the veteran's favor.  The 
veteran was also provided all of the laws and regulations 
pertaining to the elements of a claim for service connection 
in the RO's January 1999 Statement of the Case.  In fact, in 
the RO's June 1999 Supplemental Statement of the Case, it 
expressly stated that the claim for entitlement to service 
connection for a right shoulder disorder was denied because 
there was no evidence providing a nexus between the current 
right shoulder arthritis and service.  The veteran has been 
accorded ample opportunity by the RO to present argument and 
evidence in support of his claim.  Therefore, any error by 
the RO in deciding this case based on new and material 
evidence, rather than as being not well grounded, was not 
prejudicial to the veteran.  See Brady v. Brown, 4 Vet. App. 
203 (1993) (a remand unnecessary where error is not 
ultimately prejudicial to the veteran's claim).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a), to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78  (1995).  Here, unlike the 
situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make the claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341  (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a)  (West 1991).


ORDER

New and material evidence has been submitted to reopen the 
claim seeking entitlement to service connection for a right 
shoulder disorder; to this extent the claim is allowed.  

The claims for entitlement to service connection for a right 
knee disorder, left shoulder disorder, and hearing loss, as 
well as for a right shoulder disorder, are denied as not well 
grounded.


REMAND

The veteran has also claimed entitlement to an increased 
disability rating for his service-connected left knee 
disorder.

Initially, the Board finds the claim well grounded within the 
meaning of 38 U.S.C.A. § 5107(a)  (West 1991).  A well-
grounded claim is one that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he is service-connected for a left knee 
disorder and has asserted that his disability is worse than 
currently rated; medical evidence has been obtained that he 
believes supports his contentions.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well-grounded claim for an increased rating).  

Because the veteran's claim is well-grounded, VA has a duty 
to assist him with the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board finds that this duty has 
not yet been fulfilled.

The United States Court of Appeals for Veterans Claims 
(formerly United States Court of Veterans Appeals) has held 
that the "fulfillment of the statutory duty to assist . . . 
includes the conduct of a thorough and contemporaneous 
medical examination . . . so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); see Colvin v. 
Derwinski, 1 Vet. App. 171  (1991) (when the medical evidence 
is inadequate, the VA must supplement the record by seeking a 
medical opinion or by scheduling a VA examination); see also 
38 C.F.R. § 4.70  (1999); see also 38 C.F.R. § 4.1 (1999) (In 
order to apply the Schedule for Rating Disabilities, 
"accurate and fully descriptive medical examinations are 
required.").

Here, the Board finds that VA examination of the veteran's 
left knee was last conducted in May 1997.  Since it was 
conducted in response to the current claim on appeal, it 
would ordinarily be of adequate timeliness for purposes of 
adjudicating the claim.  However, in this case, it is 
inadequate.  First, the report states that X-rays of the left 
knee were taken, but that the radiographic reports were not 
available for review.  As such, the report contains no 
interpretation of any X-rays pertaining to the knee.  Second, 
the report states that the veteran did not use crutches, 
braces, or a cane.  Numerous, more recent, medical records, 
both VA and private, have been associated with the claims 
file since the time of the May 1997 VA examination report.  
These records indicate that the veteran was seen for an 
orthotic appointment and that he walked with a cane.  In his 
November 1999 Travel Board hearing, the veteran asserted that 
he was issued knee braces by VA and that, when on a recent 
vacation, he had to use a wheelchair.  As such, the Board 
finds that there may have been a change in the status of the 
disability since the 1997 VA examination.

The 1997 VA report also does not provide adequate results of 
evaluation of additional functional impairment, if any, due 
to pain on motion, incoordination, easy fatigability, 
weakness, or other functional symptoms.  See DeLuca v. Brown, 
8 Vet. App. 202  (1995) (38 C.F.R. §§ 4.40, 4.45, are not 
subsumed into the diagnostic codes under which a veteran's 
disabilities are rated, and that the Board has to consider 
the "functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes).

Finally, the recent medical evidence indicates that the 
veteran's left knee disorder involves degenerative changes.  
The veteran is currently service-connected for 
chondromalacia.  It is not clear whether there is a clinical 
relationship between his chondromalacia and degenerative 
changes.  A medical opinion is needed in order to assess 
whether or not there is such a relationship.  This is 
especially true in this case because the veteran's left knee 
is currently rated based on lateral instability and recurrent 
subluxation, 38 C.F.R. § 4.71a, Diagnostic Code 5257  (1999), 
and he has argued for a separate disability rating for 
arthritis of the left knee.  See VAOGCPREC 23-97  (July 1, 
1997); VAOGCPREC 9-98  (August 14, 1998); see also Esteban v. 
Brown, 6 Vet. App. 259, 261  (1994) (a separate rating may be 
granted for a "distinct and separate" disability; that is, 
"when none of the symptomatology ... is duplicative ... or 
overlapping.").  

In light of the above, a remand is necessary.  38 C.F.R. 
§ 19.9  (1999) (if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board is required to 
remand the case back to the agency of original 
jurisdiction.).

Accordingly, further appellate consideration will be deferred 
and the case is again REMANDED to the RO for the following 
actions:

1.  The veteran should be requested to 
identify all sources of treatment 
received for his service-connected left 
knee disability since April 1999, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records should then be 
requested.  The RO is specifically 
requested to obtain copies of the X-ray 
reports from the May 1997 VA examination.  
Copies of all correspondences made and 
records obtained should be added to the 
claims folder.

2.  The RO should schedule the veteran 
for VA orthopedic examination in order to 
assess the current nature and severity of 
his left knee disorder.  Only the 
veteran's left knee is to be evaluated 
for VA compensation and pension rating 
purposes.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
examination.  The veteran must be given 
adequate notice of the requested 
examination, which includes advising him 
of the consequences of failure to report 
for it.  If he fails to report for an 
examination, this fact should be 
documented in the claims folder.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The following should be 
accomplished:

(i)  All ranges of motion of the left 
knee should be evaluated and documented.  
Numerical values should be assigned to 
flexion, extension, and all other range 
of motion tests;

(ii)  The presence of any recurrent 
subluxation or lateral instability should 
be determined.  If present, the severity 
should be assessed;

(iii)  The existence and severity of any 
functional loss due to pain on motion, 
weakness, instability, fatigability, 
incoordination, or other limitation 
should be assessed.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995);

(iv)  An opinion as to whether or not any 
degenerative changes in the left knee are 
related to the veteran's service-
connected chondromalacia should be made.  
If not related, then symptoms caused by 
the degenerative changes should be 
distinguished from those caused by the 
chondromalacia;

(v)  An assessment of the overall 
disability caused by the veteran's left 
knee should be described, without 
consideration of any other disability, 
including that of the right knee.

The reasoning that forms the basis of the 
above opinions should be set forth.  All 
findings are to be recorded in a concise, 
legible manner and made part of the 
claims folder.

3.  Thereafter, the RO should review the 
claims folder and ensure that the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specifically, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
and/or any of the requested development 
actions are deficient in any manner, the 
RO must implement corrective procedures 
at once.

4.  Thereafter, the RO should review the 
veteran's claim of entitlement to an 
increased disability rating for service-
connected chondromalacia, left knee, 
based on all the evidence in the claims 
file.  The RO's decision must discuss the 
additional evidence developed, as well as 
the applicability (or not) of a separate 
disability rating for arthritis.  See 
VAOGCPREC 23-97  (July 1, 1997); 
VAOGCPREC 9-98  (August 14, 1998); 
Esteban v. Brown, 6 Vet. App. 259, 261  
(1994).

5.  If the decision remains unfavorable 
in any way, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached.  

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  No 
action is required of the veteran until he receives further 
notice.

The veteran is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (1999) failure to attend a scheduled VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

